ORDER

TSOUCALAS, Judge.
In accordance with the order (May 9,1996) and mandate (May 10, 1996) of the United States Court of Appeals for the Federal Circuit, Appeal No. 96-1174, 86 F.3d 1176,
IT IS HEREBY ORDERED, ADJUDGED and DECREED: that this case is remanded to the Department of Commerce, International Trade Administration (“Commerce”), for reconsideration of its refusal to correct clerical errors allegedly contained in SNR’s model identifiers and in the computer tape field identifying the bearing family in light of NTN Bearing Corp. v. United States, 74 F.3d 1204 (Fed.Cir.1995); and it is further
ORDERED that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.